The "Finding and Award Supplemental to Voluntary Agreement" is correct in the following particulars.*
The employer was not relieved from its obligation as set forth in the voluntary agreement under the Compensation Act merely because the claimant voluntarily returned to work. If anything, this action on the part of the claimant indicated his desire to get to work and help out as soon as possible, which a faithful employee of 20 year's service would be apt to do. *Page 454 
The purpose of the law is to protect the employee even to the extent of rendering nugatory his own agreement when it fails to assure him of the compensation which the law intends he should have. Sugrue vs. Champion, 128 Conn. 574,579.
   The appeal is sustained on the finding as corrected and the case is remanded to the Commissioner for an award of compensation. Judgment may enter accordingly.